Citation Nr: 0908844	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  07-07 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
from July 1960 to January 1961 with the Army National Guard.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision rendered by the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
benefits sought on appeal.  The appellant appealed that 
decision to the Board, and the case was referred for 
appellate review.

The appellant testified at a video conference hearing before 
the undersigned member of the Board in October 2008.  The 
hearing transcript is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board observes that additional development is warranted 
in this case prior to appellate review.  In this regard, the 
appellant was afforded a personal hearing before the 
undersigned in October 2008.  As that time, the appellant 
stated that in addition to his initial ACDUTRA from July 1960 
to January 1961, he served an additional 3 1/2 years in the 
Reserves performing monthly and annual drills, and then 
served another 5 years in the inactive Reserves for a total 
of 8 1/2 years of Reserve service.  The appellant stated 
further that he drilled at Camp Drum or Camp Smith.  He 
testified that the weekend drills were at Camp Smith in 
upstate New York and the two-week training was at Fort Drum 
near Watertown, New York.  The appellant also reported that 
he was exposed to noise on the practice range and on field 
training exercises at Camp Drum and that he was not provided 
hearing protection.  

The Board notes that the service treatments records in the 
claims file pertain to the appellant's period of initial 
ACDUTRA from 1960 to 1961.  It does not appear from the 
record that the RO was aware of the appellant's additional 
military service, and as such, there was no attempt to verify 
such service or to obtain any available service treatment 
records from such periods of service.  VA's duty to assist a 
claimant requires that the Board attempt to obtain these 
records.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); 
see also Jolley v. Derwinski, 1 Vet. App. 37 (1990).  
Further, the Board finds that once the additional evidence is 
added to the record, the claims file should be referred to 
the May 2006 VA audiologist who rendered an opinion in this 
case to determine whether a supplemental opinion is in order 
upon review of any records obtained by this remand request.  
See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. 
Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the National 
Personnel Records Center, the service 
department, or other applicable 
organization and obtain written 
verification of the specific dates of all 
periods of active duty, ACDUTRA, and 
inactive duty training, including those 
periods of service in the Army National 
Guard (reported to be from 1960 to 
approximately 1969), served by the 
appellant.  The RO/AMC should request the 
appellant's complete service treatment 
records from all periods of service 
including ACDUTRA as well as inactive duty 
training.   If no such records are 
available, ask for specific confirmation of 
that fact.  

2.  If the appellant's additional military 
service is verified and/or additional 
service treatment records are obtained, the 
claims file should be forwarded to the 
audiologist (if available) who conducted 
the May 2006 VA examination for review of 
such records and submission of a 
supplemental opinion.  If that examiner is 
not available, the case should be forwarded 
to another suitably qualified examiner.  
The specific dates of all of the 
appellant's periods of active duty, active 
duty for training, and inactive duty 
training should be made available to the 
examiner.  The examiner is requested to 
provide an opinion on the following:

Is it more likely than not, less likely 
than not, or at least as likely as not, 
that any current bilateral hearing loss 
and tinnitus were incurred in or 
aggravated during a period of active 
duty, active duty for training or 
inactive duty training.

The clinical findings and reasons that form 
the basis of the opinion should be clearly 
set forth in the report.  If the examiner 
is only able to theorize or speculate as to 
this matter, he should so state.  The 
findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.

4.  Following completion of the foregoing, 
the RO/AMC must review the claims folder 
and ensure that all of the foregoing 
development has been conducted and 
completed in full.  In particular, the 
AMC/RO should determine whether the 
examiner has responded to all questions 
posed.   If not, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (2008).

5.  After the requested development has 
been completed, the RO/AMC should 
readjudicate the merits of the claims based 
on all the evidence of record, including 
any additional information obtained as a 
result of this remand, and all governing 
legal authority.  If the benefits sought on 
appeal remain denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




